 SWAN RUBBER COMPANY375Swan Rubber CompanyandUnited,Rubber,Cork,Linoleum andPlasticWorkers of America,AFL-CIOSwan Rubber CompanyandUnited Rubber, Cork, Linoleum andPlasticWorkers of America;.Local414, AFL-CIO.Cases Nos.8-CA-2195 and 8-CA-2208. September 26, 1961DECISION AND ORDEROn February 7, 1961, Trial Examiner James A. Shaw issued hisIntermediate Report in the above-entitled proceeding, finding thatRespondent had not engaged in the unfair labor practices alleged inthe complaint and recommending that the complaint be dismissed inits entirety, as set forth in the Intermediate Report attached hereto.Thereafter, the, General Counsel filed exceptions to the IntermediateReport, together with a supporting brief.The Board has reviewed the rulings made by the Trial Examiner ' atthe hearing and finds that no prejudicial error' was committed.Therulings are hereby affirmed.The Board has considered the 'Inter-mediate Report, the exceptions and brief, and the entire record in thiscase, and finds merit in the exceptions of the General Counsel.Ac-cordingly the Board adopts the findings of the Trial Examiner onlyto the extent they are consistent with the decision herein.The essential facts have been stipulated by the parties.'Respondentoperates two plants in Bucyrus and Carey, Ohio. Local 267, RubberWorkers, has'represented the employees at Bucyrus since 1957; Local414, Rubber Workers, one of the Charging Parties herein, has repre-sented the employees at Carey' since 1950.Separate collective-bargaining agreements for each location expired about May 1, 1960;and separate negotiations, which had commenced in March, brokedown over three issues : union shop, checkoff, and arbitration.On Sun-day, May.8,1960, the two locals struck their respective plants.Respondent decided to reopen the Bucyrus plant at once as it wasthe exclusive producer ' of special hose products for an automotivemanufacturer and for other companies, and Respondent was con-cerned about losing these accounts,On May 9, the first workday ofthe strike,, a "substantial number" of employees crossed the picketline at.Bucyrus,Upon reporting for work, they were told that theycould have any available job, for which they were competent, on apermanent basis.They were also told they would be protected againstbumping or future layoffs, regardless of their previous seniority, asagainst those employees who did not report for work before,the endof the strike.The nonstrikers were instructed to inform the, strikersof Respondent's promise of supersenior.ity; and to induce them, toiThe stipulation is set forthin full inthe Intermediate Report.133 NLRB,No. 31. 376DECISIONSOF NATIONALLABOR RELATIONS BOARDabandon the strike and return to work. In addition, Respondent'ssupervisors visited the picket line themselves, informing the strikersof the superseniority and job transfer offer.Acting upon the inducement of this offer, additional Bucyrus em-ployees abandoned the strike and returned to work within the next 4days.No new replacements were hired.A week after it began, Local267 called off the strike at Bucyrus.Thereafter, in the course ofeconomic layoffs, approximately 19 of the former strikers, who hadbeen recalled when the strike ended, were laid off solely because oftheir reduced seniority under Respondent's superseniority plan.These laid-off employees constitute the alleged discriminatees atBucyrus.2The Carey plant manufactures small tires for lawnmowers, chil-dren's toys, etc.Unlike Bucyrus, the Carey plant had built up asurplus of manufactured items, and Respondent made no effort tooperatethe plant for almost a month, until June 2, 1960.On June 2,Respondent sent a letter to all Carey employees, offering them super-seniority and choice of jobs, as in its offer to the Bucyrus strikers, ifthey would return to work during the strike.The promise was re-peated in another letter dated July 8.Accepting Respondent's superseniority offer at Carey, approxi-mately 75 employees crossed the picket lines and returned to work. Inaddition, 107 new employees were hired during the strike.The super-seniority offer applied only to the returning strikers and not to thenew replacements.In the course of subsequent negotiations at Carey, Local 414 agreedto accept Respondent's superseniority policy until June 1, 1961, if thereturned strikers who had received superseniority would agree to goback to their old jobs.By secret ballot held July 16, the returnedstrikers rejected this proposal.On July 23, the Carey strike was called off. Thereafter, on Sep-tember 19, 1960, one employee was laid off solely as a result of hisreduced seniority under Respondent's superseniority plan at Carey.'The amended complaint alleges, and the General Counsel contends,that Respondent violated Section 8(a) (1) and (3) by offering andgranting superseniority to the strikers at Bucyrus and Carey, if theyabandon the strike and return to work.As noted above, the Trial Ex-aminer dismissed the complaint.Relying particularly on the NinthCircuit's decision in thePotlatch Forests 4case, the Trial Examiner2 It appears that most or all of the laid-off employees were subsequently recalled byRespondent.The parties'stipulation left open the possibility that other recalled strikers,not there identified,may later have been laid off as a result of the superseniority plan.s Following the end of the strikes in both plants, separate decertification petitions werefiledPursuant to a consent election, Local 267 was decertified in Bucyrus;the petitionfor the Carey plant was dismissed for Insufficient showing.4N.L.R.B. v. Potlatch Fore8t8,Inc.,189 F.2d 82(C.A. 9), reversing 87 NLRB 1193.Contrary to the Trial Examiner's statement in the Intermediate Report, no petition forcertiorari was filed InPotlatch. SWAN RUBBERCOMPANY377held that "motivation" was the crucial factor in determining thevalidity of Respondent's superseniority plan.Finding that Respond-ent was motivated by a desire to keep its plants in operation duringthe strike, and finding no evidence of an express desire on Respond-ent's part to punish the strikers, the Trial Examiner concluded that noviolation had been committed.In the recentErie Resistor 5case, the Board considered at lengththe legality of granting superseniority to strikers and strike replace-ments in order to induce them to abandon a strike and return to work.The Board concluded there that superseniority was a form of dis-crimination beyond the purview of an employer's right to replaceeconomic strikers, which had been sanctioned in theMackay Radio 5case, and was, moreover, "in direct conflict with the express provisionsof the Act prohibiting discrimination."The Board held, therefore,that the grant of superseniority during a strike vas in clear violationof Section 8 (a) (1) and (3) of the Act.In making this finding, the Board specifically noted that "everyemployer faced with a strike, or any other form of union activity,will be first concerned with the well-being of his business."However,in the Board's view, this concern could not sanction the "pervasiveform of preferred treatment" represented by a grant of superseniority.The Board respectfully disagreed with the Ninth Circuit's contraryview in thePotlatchcase,supra.We believe that the views and considerations expressed inErie Re-sistor, supra,,are equally applicable to this case.Accordingly, for thereasons stated inErie,we reverse the Trial Examiner herein, and findthat Respondent violated Section 8(a) (1) and (3) by offering andgranting superseniority to strikers at its Bucyrus and Carey plants.'In addition, we find that Respondent further violated these sectionsby laying off a number of recalled strikers after the strike, solely as aresult of their reduced seniority under Respondent's superseniorityplan.THE REMEDYHaving found that the Respondent has violated the Act, we shallorder that it cease and desist therefrom, and take certain affirmativeaction necessary to effectuate the policies of the Act.6Eric Resistor Corporation,132 NLRB 621.eN.L.R.B. v. Mackay Radio S TelegraphCo., 304 U.S. 333.We note particularly that Respondent offered superseniority only to strikers and notto the strikers' replacements hired at Carey.See our discussion of this point inErieResistor,sv.pra.In view of our finding that a desire or need to resume production dons not excuse thetype of conduct engaged in by Respondent, we do not pass upon Respondent's contentionthat, in the circumstances of this case, it was in fact necessary to offer superseniority inorder to induce strikers to return.Also, in viewof our decision herein,we find it unnecessaryto consider whether theRespondent had an express discriminatory intent in instituting its superseniority plan.SeeCalifornia Date Growers Association,118 NLRB 246, enfd. 259 F. 2d 587 (C.A. 9). 378DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs we have found Respondent's grant of superseniority to have beendiscriminatory and in violation of the Act, we shall order the Re-spondent to rescind its action, and restore all strikers to the senioritythey would have enjoyed absent Respondent's discrimination.We have also found that Respondent discriminated against certainstrikers who were recalled, by laying them off solely as a result of theoperation of its superseniority policy.We shall order that Respond-ent, insofar as it has not already done so, offer reinstatement to all suchstrikerswho would not otherwise have been laid off, dismissing ifnecessary any employees who were retained solely because of Respond-ent's grant of superseniority.1 If, after such dismissal, there are notenough positions for all the remaining employees, including the dis-criminatorily laid-off strikers, the available positions shall be distrib-uted among them, without discrimination because of their union mem-bership, activity, or participation in the strike, following such systemof seniority or other nondiscriminatory practice as heretofore has beenapplied in the conduct of Respondent's business. Those discriminateesfor whom no employment is immediately available after such distribu-tion shall be placed upon a preferential hiring list, and they shall there-after, in accordance with such list, be offered reinstatement as posi-tions become available, and before other persons are hired for suchwork.Reinstatement, as provided herein, shall be without prejudiceto the employees' seniority or other rights and privileges.We shall also order that Respondent make whole those formerstrikers who were discriminatorily laid off for any loss of pay theymay have suffered as the result of Respondent's superseniority policy,by payment to each of them of a sum of money equal to the amountwhich he normally would have earned as wages during the periods(a) from the date of his layoff to the date of the Intermediate Reportherein, and (b) from the date of this Decision and Order to thedateofRespondent's offer of reinstatement,9 or placement on a preferentialhiring list in the manner hereinabove described, less his net earningsduring said periods. Such loss of pay shay be computed on the basisof separate calendar quarters, in accordance with the policy enunciatedin theWoolworth10 case.ORDERUpon the entire record in this case, and pursuant to Section 10(e)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Swan Rubber8The General Counsel raises no question with respect to the new replacements hired atCarey,who were neither offered nor granted superseniority.Nor does he contend thatthe strikes at either plant were aggravated or prolonged by the Respondent's unfair laborpractices, so as to convert them to unfair labor practice strikes.9When the Board, contrary to theTrialExaminer,orders reinstatement to dis-criminatees, backpay is abated from the date of the Intermediate Report to the date ofthe Board's Decision and Order.'OF.W. Woolworth Company,90 NLRB 289. SWAN RUBBER COMPANY379Company, Bucyrus and Carey, Ohio, its officers, agents, successors, andassigns, shall :1.Cease and desist from :(a)Maintaining or giving effect to its strike superseniority policy,or to any other seniority or layoff policy which differentiates betweenemployees with respect to the order in which they are to be selectedfor layoff, or with respect to any other aspect of their employment rela-tionship, on the basis of whether or not they had worked during astrike.(b)Discouraging membership in Locals 267 and 414, United Rub-ber, Cork, Linoleum.and Plastic Workers of America, AFL-CIO, orin any other labor organization of its employees, by laying them offsolely as a result of the operation of a discriminatory supersenioritypolicy, or otherwise discriminating against them in regard to theirhire or tenure, of employment or any term or condition of employment,except as authorized in Section 8 (a) (3) of the Act, as modified by theLabor-Management Reporting and Disclosure Act of 1959.(c) In any like or related manner interfering with, restraining, orcoercing employees in the exercise of rights guaranteed in Section 7of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Rescind its strike superseniority policy, and restore all strikersto the seniority they would have enjoyed absent the supersenioritypolicy.(b) Insofar as it has not already done so, offer all strikers, whowere laid off solely as a result of the superseniority policy, immediateand. full reinstatement to their former or substantially equivalentpositions, without prejudice to their seniority or other rights and priv-ileges, or place them on a preferential hiring list, in the manner setforth in "The Remedy" section of this Decision.(c)Make whole all discriminatorily laid-off strikers for any lossof pay they may have suffered as the result of Respondent's super-seniority policy, in the manner set forth in "The Remedy" section ofthis Decision.(d)Preserve and, upon request, snake available to the Board or itsagents, for examination and copying, all payroll records, social se-curity payment records, timecards, personnel records and reports, andall other records necessary to analyze the seniority and reinstatementrights of employees and former employees and the amounts of backpaydue under the terns of this Order.(e)Post at its plants in Bucyrus and Carey, Ohio, copies of thenotice attached hereto marked "Appendix." 11 Copies of said notice,n In the event that this Order isenforcedby a decree of a UnitedStatesCourt ofAppeals, there shall be substitutedfor the words"Pursuantto a Decision and Order" thewords"Pursuant to a Decree of theUnited States Court of Appeals,Enforcing an Order." 380DECISIONS OF NATIONAL LABOR RELATIONS BOARDto be furnished by the Regional Director for the Eighth Region, shall,after being duly signed by the Respondent, be posted by it immediatelyupon receipt thereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all places where noticesto employees are customarily posted.Reasonable steps shall be takenby the Respondent to insure that said notices are not altered, defaced,or covered by any other material.(f)Notify the Regional Director for the Eighth Region, in writing,within 10 days from the date of this Order, what steps the Respondenthas taken to comply herewith.APPENDIXNo'rTci,To ALL EDIrr.oYi.,J sPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we, hereby notify our employees that:AVE WILL NOT maintain or give effect to our strike supersenioritypolicy, or to any other seniority or layoff. policy which differenti-ates between our employees with respect to the order in which theyare to be selected for layoff, or with respect to any other aspectof their employment relationship, on the basis of whether or notthey had worked during a strike.WE WILL TOT discourage membership in Locals 267 and 414,United Rubber, Cork, Linoleum and Plastic Workers of America,AFL-CIO, or in any other labor organization of our employees,by laying them off solely as a result, of the operation of a dis-criminatory superseniority policy, or otherwise discriminatingagainst them in regard to their hire or tenure of employment orany term or condition of employment, except as authorized inSection 8 (a) (3) of the Act, as modified by the Labor-ManagementReporting and Disclosure Act of 19,59.J(TEWILL NOT in any like or related manner interfere with,restrain, or coerce employees in the exercise of rights guaranteedin Section 7 of the Act.WE WILL rescind our strike supersemority policy, and restore allstrikers to the seniority they would have enjoyed absent the su-perseniority policy.HATE WILL, insofar as we have not already done so, offer all strik-ers who were laid off solely as a result of our superseniority policy,immediate and full reinstatement to their former or substantiallyequivalent positions, without prejudice to their seniority or otherrights and privileges, or place them on a preferential hiring list. SWAN RUBBER COMPANY381WE WILL make whole all discriminatorily laid-off strikers forany loss of pay they may have suffered as the result of our super-seniority policy.SWAN RUBBER COIIIPANI,Employer.Dated----------------By--------------------------------------(Representative)(Title)This notice mustremain postedfor 60 clays from the datehereof,and mustnot be altered,defaced, or covered by anyother material.INTERMEDIATE REPORTSTATEMENT OF THE CASEUpon charges and amended charges filed by United Rubber, Cork, Linoleum andPlasticWorkers of America, AFL-CIO, herein referred to as the Charging Union,and/orlLocal 267, Bucyrus, Ohio, the General Counsel of the National Labor Rela-tions Board, through the Regional Director of the Eighth Region (Cleveland, Ohio),issued a complaint dated August 26, 1960, in Case No. 8-CA-2195, alleging thatthe Swan Rubber Company, Bucyrus, Ohio, herein called the Respondent, has en-gaged in and is engaging in unfair labor practices in violation of Section 8(a)(1)and (3) of the Act. In its answer, the Respondent admits certain allegations in thecomplaint but denies the commission of any unfair labor practices.Thereafter, upon charges filed by the Charging Union, Local 414, Carey, Ohio,the General Counsel, through the Regional Director of the Eighth Region (Cleve-land, Ohio), on September 9, 1960, issued a complaint and notice of consolidatedhearing in Cases Nos. 8-GA-2195 and 8-CA-2208 alleging that the Respondent,Swan Rubber Company, has been engaging in and is engaging in unfair labor prac-tices affecting commerce as set forth and defined in the National Labor RelationsAct, as amended, 61 Stat. 136; 73 Stat. 519, herein called the Act, in violation ofSection 8(a)(1) and (3) of the Act.On the same date, September 9, 1960, theRegional Director issued his order consolidating cases, i.e., Cases Nos. 8-CA-2195and 8-CA-2208.Thereafter on or about September 16, 1960, the Respondent fileditsanswer to the complaint in Case No. 8-CA-2208, in which it admitted certainallegations, but denied the commission of any of the alleged unfair labor practices.On September 16, 1960, the Regional Director issued his "Amendment To Com-plaint In Case No. 8-CA--2195." Since the amendments referred to constitute theprincipal issues herein, the Trial Examiner sees no harm in setting them forth hereinbelow:The General Counsel of the National Labor Relations Board, on behalf ofthe Board, by the undersigned Regional Director, amends the Complaint issued onAugust 26, 1960, in Case No. 8-CA-2195, by revisit g Paragraphs 7, 8 and 11in the manner set forth hereinbelow:7.Respondent, through its officers, agents and supervisors, promisedand implemented the benefits described above in Paragraphs 5 and 6, tothe employees described above in Paragraphs 5 and 6, for the purposeofrewarding those employees who crossed the picket line, and punishingthose employees who refused to cross the picket line.[Emphasis supplied.]8.The Respondent, through its officers, agents and supervisors, on orabout May 16, 1960, and at various times thereafter, did select for layoffand then laid off employees Virgile Evans, Elmer Nolen, Frank Spears,Roger Russell, James Long, Willie Douglas, James Nordyke, Henry John-son, Jewell Shaw, E. R. Meade, J. G. Johnson, Robert E. Groves, R. G.Gearhart,D. L. Snavely, Kenneth France, John T. Carpenter, MarieRichardson,CarolAdkins,HesterDyer,Mary Ann Gubernath, HelenSnavely,Harrietta Burchett, Everett Kephart, 'T'homas Cullman,WoodyMiller, Roland Miller, David Brown and Ella Miller, and other employeeswhose identities have not yet been ascertained.11.By the acts set forth above in Paragraphs 5, 6, 7, 8 and 9, Re-spondent did discriminate, and is discriminating, in regard to hire or tenureor terms or conditions of employment of its employees named above inParagraphs 6 and 8, thereby discouraging membership in the Union and 382DECISIONS OF NATIONAL LABOR RELATIONS BOARDother labororganizations,and Respondent did therebyengage in, and isengaging in, unfair labor practices within the meaning of Section 8(a)(3)of the Act.On the same date, September 16, 1960, the Regional Director also issued his"Amended Complaint In Case No. 8-CA-2208 and Notice of Consolidated Hear-ing." 1Thereafter,in due course the Respondent filed its answer to the "AmendedComplaint in Case No. 8-CA-2208," in which it admitted certain allegations butdenied the commission of any of the unfair labor practices.At the hearing hereintheGeneral Counsel orally amended the complaint in Case No. 8-CA-2195, bydeleting the names of certain employees to conform to a stipulation entered intoby the parties at the hearing herein of which more anon.Pursuant to notice, a hearing was held on September 26, 1960, in Bucyrus, Ohio,before the duly designated Trial Examiner.All parties were present and repre-sented by counsel and were afforded full opportunity to adduce evidence, to ex-amine and cross-examine witnesses,to present oral argument,and to file briefs.During the course of the hearing all parties joined in a request to the Trial Examinerto adjourn the hearing to October 10, 1960, so that they could get together andsubmit to him a stipulation as regards certain factual matters.The Trial Examinergranted their request.Thereafter on or about October 5, 1960, the Trial Examinerreceived a stipulation from the parties together with a request that the Trial Ex-aminer issue an order closing the hearing.On October 24, 1960, the Trial Examinerissued his"OrderClosing Hearing," in which he granted the parties 20 days to filebriefs.Thereafter on or about November 10, 1960, counsel for the Respondentfiled a brief with the Trial Examiner, which he has carefully considered.Upon the entire record and from his observation of the witnesses,the TrialExaminer makes the following:FINDINGS OF FACT1.THE COMPANY'S BUSINESSThe consolidated complaints allege and Respondent'sanswers admit that Re-spondent is and at all times material herein a corporation,duly organized and exist-ing by virtue of the laws of the State of Ohio, with its principal offices and placeof business in Bucyrus,Ohio, and with as plant in Carey, Ohio, where it is engagedin the manufacture, sale, and distribution of rubber products.Respondent, in thecourse and conduct of its business operations,annually causes and has continuouslycaused its products in excess of $1,000,000,to be sold, delivered,and transportedin interstate commerce to and through the States of the United States other thanthe State of Ohio.In the circumstances the Trial Examiner finds that the Respondent is engaged incommerce within the meaning of Section 2(6) and (7) of the Act.H. THE LABOR ORGANIZATION INVOLVEDUnited Rubber, Cork, Linoleum and Plastic Workers of America, AFL-CIO, anditsLocal 414 are labor organizations within the meaning of Section 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. The issues hereinIn the considered opinion of the Trial Examiner the issues herein were succinctlystated by the General Counsel's representative at the hearing herein.His commentin this regard was as follows:Mr. Ross: The issues in this case, actually in both cases, are two.The first issue . . . is whether an employer may offer super-seniority toparticipants in a strike in order to induce them to abandon their concertedactivity, and, whether such during the pendency of a strike is a violation of8(a)(1) of the Act.***The second issue is, whether the adoption of a super-seniority policyduring the pendency of a strike, with its later implementation and modifica-tion, is a violation of Section 8(a) (1) and 8(a) (3) of the Act, in that, it leadsto the discrimination of members who are participating in concerted 'activitiesand also to discourage union membership,'In Cases Nos. 8-CA-2195 and S-CA-2208. SWAN RUBBERCOMPANY383B. The, factsAt the onset of the hearing herein the General Counsel offered in evidence a"Stipulation of Facts" signed by the representatives of all the parties.2After query-ing the representatives of the parties in this regard the Trial Examiner admittedthe documents in evidence and approved the stipulation.Except for the brief testi-mony of four witnesses the foregoing constitutes the entire record in the instantcase insofar as the factual situation is concerned. In the circumstances the TrialExaminer is convinced that the stipulation in its entirety should be embodied herein.Consequently it follows below:STIPULATION OF FACTSThe following Stipulationof Facts is enteredinto by and between Joseph L.Halberstein, Counsel foitheRespondent,Swan Rubber Company, James V.Barbuto, Counsel for th -. ChargingParties,United Rubber, Cork, Linoleumand PlasticWorkers of Amorica, AFL-CIO (herein called the Union) andUnited Rubber, Cork, Linoleum and Plastic Workers of America, Local 414,AFL-CIO (herein caller:Local 414), and Harold A. Ross, Counsel for theGeneral Counsel of the National Labor Relations Board.Respondent corporatioi is engagedin the manufactureand sale ofrubber andplastic products.It has a manufacturing plant locatedin Bucyrus,Ohio, andone in Carey, Ohio.Th. employeesemployed inthe Carey, Ohio, plant havebeen represented by Local 414sinceabout 1950.The employees of the Re-spondent employedin Bucyrus,Ohio, had been represented by Local 267 of theUnion sinceabout 195j,Separate collectivebargaining contracts coveringemployees at each location were enteredinto onMay 1, 1958, which by theirterms, expiredon orabout May 1, 1960.After due notice by Local 267 and Local 414, the Respondent and said Localsentered into negotiations in March, 1960, with a view toward negotiating a newcontract with respectto wages,hours, and other terms and conditions of em-ployment.Thesenegoti itions wereconducted separately as between the twolocations,in linewith the previously established policy.These respective ne-gotiations resulted in the resolving of many of the major differences but in bothinstances there existed three primaryissuesupon whichno agreementcould bereached.These threeissueswere the demand of the respective Locals for theinclusionin a contractbetween the partiesof a unionshop clause, a checkoff ofdues clause, and provision for arbitration of grievances.None of these pro-visions had been included in previous contracts between the Company andeither of the Locals.Due to the inability of the parties to reachagreementon these three issues,said Locals called the employees at both locations out on a strike on Sunday,May 8, 1960.On Monday, May 9, 1960, a substantial number of employees at the Bucyrus,Ohio, plant of the Respondent crossed the picketlines setup by Local 267 at theBucyrus plant and reported for work as usual.After reporting for work, theseemployees were orally notified by a representative of the Respondent that theycould have any job which was open in the plant which they desired and whichthey were competent to perform,on a permanentbasis.These employees werefurther notified by the Respondent that they would be protected against bumpingor future layoff, irrespective of their prior relative seniority standings,as againstthose employees who did not report for work prior to the termination of thestrike.They were further notified that these provisions would be applicable tothem only so long as they remained on the jobs which they chose at the time.These employees were instructed by the Respondent to disseminate this offer toother employees of the Respondent then out on strike as an inducement for themto abandon the strike and report for work.The offer thus stated to those strikers who first abandoned the strike and re-turned to work, was circulated by word of mouth to the other striking employeesof the Respondent who were employed at the Bucyrus, Ohio, plant. Pursuant tothis offer, and acting upon the inducement thereof, a substantial number ofemployees abandoned the strike and crossed the picket line and reported forwork during the next four days.On about May 15, 1960, Local 267 calledoff the strike at the Bucyrus, Ohio, plant and instructed the employees still outon strike to report for work on Monday, May 16.During the course of the2See General Counsel's Exhibit No. 2. 384DECISIONS OF NATIONAL LABOR RELATIONS BOARDstrike at the Bucyrus,Ohio,plant of the Respondent,no new employees werehired.The only employees who worked during the course of the strike wereemployees who had been- employed prior to the strike and did not participatetherein, and those who went on strike but had abandoned the strike 'to returnto work pursuant to the offer of the Respondent above stated.As the employees 'abandoned the strike and returned to work prior to thetermination of the strike,appropriate notations were made on the Respondent'sseniority lists, for those individuals, signifying that they had returned to workbefore the termination of the strike, and that they, therefore, pursuant to theabove stated offer of the Respondent, could not be "bumped" from their jobs by,nor laid off prior to, employees who did not return to workuntilafter the ter-mination of the strike, irrespective of the seniority standing of the employees onsaid senioritylists.The regular seniority list would apply to any other purposeas to which seniority was or is the criteria,except as to layoff and bumping asdescribed herein.-The Respondent's Bucyrus plant is divided into five divisions.For the pur-poses of bumping and layoff, a separate seniority list was maintained andutilized -by the Respondent' for- each of, the'five divisions -prior to the strike.Atthe top of each` of these lists was the name of -the individual who had the longestterm of service in that particular division, and in descending order of length ofservice in that' particular division were listed all the other employees of thatdivision, until, at the'end,.was the name of the employee with'the least amountof, service in, that division. - The - normal' procedure, prior to the strike, forselecting employees- for layoff was toJ start at the bottom-of -the list, with theproceed'up the list until 'the number to be laid off had been laid"off. 'Excep-tions to this procedure occurred only when those employees who would nor-mally be retained were not qualified to perform available work.The senioritylistswere and are still kept in the same manner since strikers began abandoningthe strike to return to work, except that next to certain names on the list theRespondent placed a mark signifying that that individual had returned to workbefore the termination of the strike and therefore enjoyed the "super-seniority,"so-called, which was contained in the Respondent's offer mentioned above.Themethod of selecting employees for 'layoff was and is the same since strikersbegan abandoning the strike to return to work, except that those employees whohave this significant mark next to their names, who would normally be laidoff, were and are not laid off, but were and are passed over, and employees whohave greater divisional seniority but who do not have this mark next totheir names were and are laid off instead.Sometime after the termination of the strike by the said Local 267 and thereturn of the strikers to work, it was necessary for the Respondent to lay of}certain employees in various divisions of the plant. In selecting the employeesfor this layoff, the Respondent applied the standard of super-seniority whichwas offered to those employees who abandoned the strike and returned to workprior to the termination of the strike.Thus, certain employees were laid offby Respondent who would not have been laid ofj under the Respondent's pre-strike seniority policy, had it not been for die application by Respondent of thesuper-seniority policymentioned above, since these employees had more di-visional seniority than those who were retained in employment by Respondent.[Emphasis supplied.]The employees thus adversely affected by the application of the super-seniorityrule, and the dates of their layoffs are as follows: Elmer Nolen, laid off June 14,1960, recalled August 8, 1960; FrankSpears, laid off June14, recalled Au-gust 8; Roger Russel, laid off June 14, recalled August 9; James Long, laid offJune 14, recalled August 5; Willie Douglas, laid off June 14, recalled August 8;James Nordyke, laid off June 14, recalled August 8; Henry Johnson, laid offJune 14, recalled August 3; Jewell Shaw, laid off June 14, recalled August 2;J.G. Johnson, laid off May 18, recalled June 16; Robert E. Graves, laid offMay 20, recalled July 25; R. G. Gearhart, laid off May 18, recalled June 22;D. L. Snavely, laid off May 18, recalled July 20; Kenneth France, laid offMay 18, recalled July 20; John T. Carpenter, laid off May 18, recalled June 13,Marie Richardson, laid off May 20, recalled June 13; Jerry Napier, laid offJune 10, recalled July 20; Hester Dyer, laid off May 17, recalled June 20; MaryAnn Gubernath, laid off May 19, recalled June 20; Virgil Blankenship, laid offMay 17, recalled June 1.The entire period of layoff in the case of eachindi-vidual mentioned above is attributable to the application by Respondent of saidsuper-seniority policy above mentioned.In addition to the above-named em- SWANRUBBERCOMPANY385ployees, there may be other employees at the Bucyrus, Ohio, plant who are orhave been laid off, whose layoffs were affected by the super-semority policy re-ferred to above.Counsel for the General Counsel, notwithstanding thisStipulation, reserves the right to introduce evidence and testimony concerningthe latter employees at time of hearing. [Emphasis supplied.]The super-seniority policy adopted during the strike, described above, is stillmaintained by Respondent in full force and effect with respect to the employeesat the Bucyrus plant of the Respondent. Subsequent to the end of the strike aDecertification Petition was filed by certain employees of the Respondentwiththe Eighth Region of the National Labor Relations Board, in Case No. 8-RD-211, and in the ensuing election, Local 267 was decertified.[Emphasis supplied.]No attempt was made by Respondent to operate the Carey, Ohio, plant untilon or about June 2, 1960, when a letter was sent by Respondent to all of the em-ployees of the Respondent employed at the Carey, Ohio, plant, who were then onstrike, offermg them the same proposition that had been offered to the employeesat the Bucyrus plant, upon the same condition they they return to work priorto the termination of the strikeThis letter was signed by Mort Nussbaum,Chairman of the Board of Directors of the Resondent, and is attached heretoas,Appendix A and is made a part hereof.Again, on about July 8, 1960, asecond letter, also signed by the Chairman of the Board of the Respondent, wassent to all of the employees of the Respondent employed at the Carey plant,reiterating the same offer of super-semori ty upon the same terms and conditionsset out in the previous letter.This letter is attached hereto as Appendix B andismade apart thereof.These letters made substantially the same offer, onthe same conditions, as was made orally to the employees at the Bucyrusplant.Pursuant to the offer contained in these letters and acting upon theinducement thereof, approximately 70-75 employees crossed the picket linesand returned to work. Just before the strike began at the Carey plant, therewere approximately 415 employees employed at this plant, all of whom went outon strike on May 8, 1960.The super-seniority policy was applied only to,those persons who returned during the strike who were employees and was notapplied to about 107 new employees hired during the strike at the Carey plant.Subsequent negotiations resulted in Local 414 conceding on the three majorissues presented previously in this Stipulation, and acceptance of the Company'swage proposal, so that the major issue then blocking settlement of the strikewas that of super-seniority granted strikers who had returned during the progressof the strike.The Company, in an effort to effect settlement, offered, if Local414 agreed to settle on that basis, to go to those who had returned during thestrike and seek their release of the Company from its promise concerning thepermanency of the jobs to which they had been assigned upon their return towork.An oral understanding was reached under which Local 414, upon rati-fication by its membership, would accept the super-seniority for those who hadreturned during the strike, until June 1, 1961, if such employees agreed to re-turn to the respective jobs held by them at the time the strike began.TheCompany, in an effort to effect a settlement on this basis presented such pro-posal to those who had returned during the strike, in a meeting held on July 16,1960.By secret ballot, however, said employees rejected the settlement ar-rangement.The Company refused, in view of these circumstances, to go backon its commitments to these employees and the tentative settlement arrange-ments collapsed.Subsequently, the Company again wrote to all those still outon strike, urging them to return on the same basis as had been previously out-lined.This letter, signed by W. C Loughley, Vice President and Manager,Carey Division, is attached hereto as Appendix C and is made a part hereofSubsequent to the above-related events. Local 414 and Respondent met anddiscussed arrangements to settle the strike.On or about July 23, 1960, as a result of negotiations between the Respondentand Local 414, the strike was called off and the employees then still on strikewere instructed to report for work on July 25, 1960Recently, there has beenoccasion to lay off employees at the Carey, Ohio, plant and such layoffs havebeen made pursuant to the super-seniority policy outlined above.The identityof the employees affected has not yet been ascertained.Counsel for theGeneral Counsel, notwithstanding this Stipulation, reserves the right to intro-duce evidence and testimony concerning them at time of hearing.The super-seniority policy adopted during the strike, described above,is stillmaintained by Respondent in full force and effect at the Carey plant, as it is atthe Bucyrus plant, as described above.On or about August 15, 1960, a Decerti-fication Petition was filed by certain employees at Respondent's Carey plant624067-62-vol 133-26 386DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith the Eighth Region of the National Labor Relations Board in Case No.8-RD-217. Thatcase ispending.Those strikers returning to work after the termination of the strikes at boththe Bucyrus, Ohio, and Carey, Ohio, plants have retained full seniority rights asamong themselves for all purposes.The parties to this Stipulation expressly reserve the right to produce furtheradmissible testimony and such other further admissible evidence at the hearingherein as they deem necessary and proper to adequately set forth the facts ofthesecases inthe interest of a full and complete record.(S)Joseph L.Halberstein,JOSEPHL.HALBERSTEIN,Counsel for Respondent,Swan Rubber Company.(S)James Barbuto,JAMES V. BARBUTO,Counsel for Charging Parties.United Rubber, Cork, Linoleum and PlasticWorkers of America, AFL-CIO, andUnited Rubber, Cork, Linoleum and PlasticWorkers of America, Local 414, AFL-CIO.(S)Harold A. Ross,HAROLD A. Ross,Counsel for the General Counsel,National Labor Relations Board.Dated September 26, 1960.APPENDIX ASWAN RUBBER COMPANYRubber and Plastic products for home and industryBUCYRUS, OHIO. USAJUNE 2, 1960.DEAR FELLOW EMPLOYEES: To date you have now been deprived of approxi-mately $350 because of the strike being sponsored and carried on by Local 414.We presume that you know that the Company had offered a number of contractimprovements as well as a wage increase of 5¢, immediately, 50 in eight monthsand 5¢ in sixteen months.We agreed to distribute this to the several classifi-cations to be arrived at in conference with the Union Committee.A great dealof comment was made about the sad plight of hourly rated employees, and weagree that these people are the ones who need wage adjustments.In spite of the pity which the Union Committee extended to these lower paidpeople, they did not hesitate to put them out of work completely for an in-definite period of time . . . now almost four weeks.As we see it, no reason-able wage increase we could grant would ever recover the losses either forhourly-rated or piece-rated workers due to this uncalled-for work stoppage.Since the strike started, we changed our wage offer to 100 per hour immedi-ately and 5¢ per hour on June 1, 1961 to apply only to hourly rated employees.We understand this offer was also rejected by the Union.Why are you being deprived of your right to earn a living? This is how weunderstand it.First, the Union wants us to force you to join up and pay duesin order to earn a living for your family . . . this we will not do. Secondly,they want us to deduct your dues as long as you work for the Company . . .thiswe will not do. If you want to join the Union and pay dues, that is yourprivilege, but we will not make you a captive of any protection society in orderto earn a living with our Company.There is one other matter they call"Arbitration" which they say they must haveThat means that anytime theydon't like the way we dispose of an argument, they could call in an outsider totell us what to do.How many times have you ever had a dispute that wasn'tadequately settled by our officials?This is the surrender of a managementright, and we will not grant the demand.Notice that not one of the foregoingitems affects your pay check . . . it only sets up the Union organization toprey on you as longasyou work.How long are you willing to let this go on?Do you want to get back towork9Are you willing to be called ugly names by the "brothers" and "sisters"to enjoy the freedom to work which should be guaranteed to you?We are SWAN RUBBER COMPANY387willing to operate the plant if enough people are ready and willing to exercisetheir right to work.The law guarantees the right of any worker who accepts a job while aneconomic strike is still on, to keep that job after the strike is called off.Strikersreturning (after the strike is called off) will be offered whatever vacancies areunfilled by people who have returned ahead of them. If their old job is open,they would be offered it first; if not, they can select an open job in order ofseniority.People who return before the strike is called off will be protectedfrom bumping or lay-off as long as they stay on the same job; however, if theybid a better job from then on, their plant seniority will govern.If you want to work, we urge you to get in touchimmediatelywithMr.Loughley, Mr. Vaughn or Mr. Terry so that proper assignments and schedulingcan be made. It will take several days to place the plant in condition to re-sume operations. If this doesn't happen soon, it won't make any difference,becuse we will have no business and you will have no jobs.WHICH IS MOREIMPORTANT .. . THE UNION-OR YOU?Cordially yours,SWANRUBBERCOMPANY(S)MORT G. NUSSBAUM,Chairman,Board of Directors.APPENDIX BSWAN RUBBER COMPANYBucyrus, OhioJULY 8, 1960.To: ALL EMPLOYEESDue to numerousand misleading rumors circulatingin the Carey area, theposition of Swan Rubber Company is herewith being restated:1.SENIORITY:Divisional and plant seniority is being respected as writtenin the expired contract with the exception that employees presently working willbe protected from bumping or lay off on their present jobs insofar as economicconditions will permit. If you return to work today and your job has not beenfilled, you will be eligible for your former position. If your job has been filledduring your absence you can select an open job in line with your seniority andability to perform such work.2.WAGE OFFER:The local Union rejected the last offer made by the Com-pany which was 1G per hour effective May 1, 1960 and 5¢ per hour effectiveJune 1, 1961, to apply only to non-incentive employees.Thiswage offer stillstands.3.NON-ECONOMIC ISSUES:The Company will not concede to the Uniondemand fora unionshop and check-off which would require that every em-ployeebelongto the Union and pay tribute to it for the purpose of holding ajob with Swan Rubber Company; nor will the Company agree to the Uniondemand for arbitration which would involve an outside party coming in andtelling the Company how to run its business.We sincerely believe that anydifferencesbetween our employees and Company representatives can continue,as inthe past, to be handled best between the parties themselves without out-side interference.4. INJUNCTION PROTECTION:An injunction issued by the CommonPleas Court of Wyandot County bars the Union, its representatives, membersand associates from interfering in any manner with the Company operation andwith those employees who desire to work. It directs the law enforcementagencies to see that said order is carried out.Any threats, intimidation, coercionor interference should be immediately reported to the police officials who arecharged with the duty of taking proper action against those responsible.5.VACATION POLICY:Any employee who would have been entitled to avacation check as of June 1, 1960, if there had been no labor dispute, will be paidhis vacation pay on the payday following his completion of four consecutiveweeks of work provided he returns no later than December 31, 1960The above is the Company's policy and is issued for your informationRespectfully,SWAN RUBBER COMPANY,(S)M. G. NUSSBAUM,Chairman, Board of Directors. 388DECISIONSOF NATIONALLABOR RELATIONS BOARDAPPENDIX CSWAN RUBBER COMPANYBucyrus-Carey-OhioTO EMPLOYEES STILL ON STRIKE:July 19, 1960.On Thursday,July 14, 1960,as a result of negotiations held at the Court-house, Upper Sandusky,Ohio,in which Federal Mediator Frank Denner, JudgeRussel Kear and members of the Carey Citizens' Committee participated,a basisfor strike settlement was reached as follows:(1) TheUnion dropped its demand for a Union Shop,Check Off,Arbitration and agreement was reached on Economic Matters.(2) TheUnion at a meeting called for 2:00 PM, Saturday,July 16,1960,was to go to its membership to get agreement to a contractualguarantee that employees who had returned to work during the strikewould be protected against lay off or bumping until June 1, 1961.We were advised that this approval was obtained.(3) TheCompany, on advice from the Union that the strike couldbe settled on the above terms was to meet with those employees who,had returned during the strike and present the matter to them to seeif they would agree to return to the respectivejobs held bythem at thetime the strike started.(4) This meeting was held and the members of the Carey Citizens'Committee were present.After full discussion a vote by secret ballotwas taken.A substantial majority refused the proposalto go back tothe jobs they held when the strike started.As a result thehoped-fortermination of the strike did not come about.Because the Company is faced with immediate need for increasing its produc-tion to meet customer demands, the Company has no alternative but to continueto hire replacement for strikers.THE LONGER YOU WAIT THE MORE LIKELY THAT AVAILABLEWORK WHICH MIGHT BE YOURS IS BEING PERFORMED BY RE-PLACEMENTS, OR HAS CEASED TO BE AVAILABLE BECAUSE THECOMPANY HAS LOST ITS CUSTOMERS THROUGH FAILURE TO SUP-PLY THEIR NEEDS.We urge you to return now and thereby protect yourfuture security.Sincerely yours,LOUGHLEY(S)WC,..Vice President and Manager, Carey Division.In supplementation of the foregoing stipulation the Respondent called the follow-ing witnesses who testified at hearing herein, Fred C. Ward, vice president and gen-eral manager, and Joseph L. Halberstein, its secretary and general counsel.In passing the Trial Examiner feels that the Respondent's position as regards itsconduct is set forth in the above stipulation should be set forth herein at this time.Briefly stated its position is summed up in the following excerpt from its counsel'sopening statement:So, we believe, that when you have heard the evidence on the part of the Com-pany, the stipulations as previously entered into, it will be clear, that the Com-pany did not, in this case, discriminate against anyone; or attempt to discouragethem from membership in, or organization in the Union, or bargainingrepresentative.That the Company's action, which was taken here was for one purpose only,and that was to proitect the continuation of its business, which we submit, ispermissible under the law.[Emphasis supplied.]In support of its position the Respondent called as its first witness, Fred C. Ward,vice president and general manager.In the considered opinion of the Trial Examiner one of the most important mattersthat he testified about was the relationship between the Company and the Unionover the years.That they were amicable and in conformity with the ideals set forthin the preamble of the Act is best told in the following excerpt from his testimony inthis regard, which stands uncontradicted and undenied in the record herein and isfully credited by the Trial Examiner:Q.Now, Mr. Ward, can you tell us something about the past relationshipbetween the Company and the Union Local Number 414 in Carey? SWAN RUBBERCOMPANY389A. The Union in Carey was organized and certified, I believe, about tenyears ago.We have had a number of negotiations.Naturally, there has alwaysbeen differences where someone had to compromise to reach an agreement. Butin all of that time we have only had one stoppage which lasted about three days.As ,I understand it, the issue at that time, was a difference on a wage offer thatwe hadn't agreed on at the time, and which by compromise was settled with nofurther difficulties.Ihave been called in the final stage of the bargaining inCarey, perhaps eight or ten times, at most, during that ten year period, which tome indicates that certainly our management and the union committee have nothad any great difficulty in working together.Q.Mr. Ward, can you tell us about the relations between the Company andLocal 414 representing the employees at Bucyrus?A. Local 414 does not-Q. I'm sorry. Local 267?A.Well, Local 267 was organized sometime early in the '40's, and was cer-tified bargaining agent in our plant for about five or six years. In 1948, goingback a little bit, in 1946, there was a strike in Bucyrus which lasted approxi-mately ten weeks.The big differences at that time were economic matters. In1948, the Union was decertified.They came back about six or seven yearslater and were recertified as the bargaining agent. Since that this-since thattime we have had, I believe, two contracts, if my memory serves me properly,and while we have had the usual differences, we have never had any problemworking out those differences. I believe I could introduce witnesses, if it bethe will of the Hearing Officer; which will affirm the fact, that whenever aproblem came up I have always stopped what I was doing to try to go with thisPresident of the Union, or Head of the Executive Committee, or whoever thecontact might have been, to try to get at the bottom of the problem as quicklyas possible without letting the matter grow into something terribly big.We have made, what I believe to be, an honest effort to work with the organ-ization because we knew that it was a way of life in our present day existence.As further indicated above in the stipulation of the parties, several of the Respond-ent's employees at its Bucyrus, Ohio, plant ignored the Union's strike call and reportedfor work on Monday, May 9, 1960 3 According to Ward, he and other responsibleexecutives of the Respondent "walked" the picket line that was set up at its Bucyrus,Ohio, plants particularly the Mansfield Street plant, and begged the employees tocome back to work.His testimony in this regard is in the opinion of the TrialExaminer of the utmost importance in his ultimate disposal of the issues herein.Primarily because it shows themotivationof the Respondent in putting into effectits super-seniority policy to persuade its employees to abandon the strike and goback to work. For this reason the following excerpt from Ward's uncontradictedand undenied testimony, which is fully credited by the Trial Examiner, is set forthbelow.Q. Isn't it a fact, that as the people came into work that they were notifiedthat a new seniority policy-I'm talking about Bucyrus now-would be put ineffect concerning them?A. No. They were notified while they were still out.Q. At Bucyrus?A. I was-yes. I, and any number of our supervisory personnel were downon the picket line.We walked the picket line right along with the strikers andwe had occasion to converse with many people.We tried to find out justexactly what was wrong.We couldn't find anybody that seemed to know whyhe was out thereThey were all told, as many people as we could get to listen, that, if theywould go back they would be allowed to chose their job, and be protectedagainst bumping or layoff in the future.But for all other purposes their seniority ruled.Q. Now, of course, as to the first group that came in this was not donebecause they were not on the picket line, is that correct?A. They could not have been told prior to that time.TRIAL EXAMINER: In other words, you were walking the picket line too'The WITNESS: Yes, sir.In addition to the foregoing activity the employees who returned to work wererequested to spread by "word of mouth" to employees who were either on strike orabsent from work, the Company's policy asregards "super-seniority."The recordshows that several of the employees actually reportedaround,11 p.m.,Sunday,May 8, 1960, presumably to workon the morning'shift starting at 12 m. 390DECISIONSOF NATIONAL ' LABOR RELATIONS BOARDThat the Respondent was particularlyconcernedabout theeffectof thestrike onthe operationsin itsBucyrus, Ohio,plant, is likewise found in the testimony of Ward.As the Trial Examiner interprets the record, the "Bucyrus"operations are at severallocations in the city of Bucyrus, Ohio.The main plant,as he seesit is called the"Mansfield Street" plant. In addition there are at least three other locations, andprobably another, however, as indicated above, the recordis nonetoo clear on thisphase of thecase.'Consequently the Trial Examiner will refer to theplants inBucyrus, Ohio, as the "Bucyrus" - plant.According to Vice President Ward, theBucyrus plant was primarily engaged in the manufacture of rubber hose. Its productsranged from garden hose to specialities such as hose for automatic washing machines,and mostimportant of all hose for automobile manufacturers.One of its principalcustomers was the Oldsmobile division of General Motors. In order to supply thisparticular account the Respondent installed special machinery which was operatedby specially trained workers. It was this account that caused the Respondent graveconcern at the time the strike was called, and, as the Trial Examiner sees it, led toits executivesgoingout on the, picket line and beseech its employees to abandon thestrike and return to work.What concerned the Respondent's officials primarily wasthe fact that the strike was called right at the time it was expected to supply thedemands of Oldsmobile and those of the washing machine manufacturers.The big"headache," so to speak, was the Oldsmobile account, because it had required theinstallationof specially designed machinery and the training of personnel to operateit.Another factor was the fact that it had taken several years for it to secure theaccount,and it was afraid that if it failed to satisfy Oldsmobile's requirements, thatitwould take the account elsewhere. Such a possibility naturally caused the officialsof the Respondent grave concern, and as the Trial Examiner sees it led to the grantingof super-seniority to those of its employees who abandoned the strike and returnedto work.The record also shows that the Respondent did not advertise for or attemptto hire "outsiders" to take the place of the striking employees during the tenure ofthe strikeat itsBucyrus, Ohio, plants.Since all parties agree that the strikes weare concerned with herein were "economic" in origin, the Respondent could havewith impunity not only hired outsiders to take the place of its employees who wereon strike but could have given them either a bonus or higher hourly wages.Asindicated, this it did not choose to do?The situation at the Carey plant was different from that at the Bucyrus plant for thefollowingreasons.To begin with the Carey plant was primarily engaged in the manu-factureof small tiresfor vehicles, like children's toys, lawnmowers, and othersimilararticles.Moreover they were items which could be placed in stock and at the timeof the strike there were enough on hand to meet the usual demands at this season ofthe year.The background and the events leading up to the strike at the Carey,Ohio, plant have been set forth above in considerable detail in the "Stipulation" ofthe parties and for that reason the Trial Examinerseesno reason to reiterate themat this stage of the reportSuffice it to say that the "super-seniority" policy offeredto the striking employees at the Bucyrus plant, was also made to the employees atthe Carey plant, in consideration for their abandonment of the strike and return towork.ConclusionsThe primary question with which we are concerned is whether the Respondent vi-olated Section 8(a) (1) and (3) of the Act by inducing its employees to abandon aneconomic strike at its Bucyrus and Carey, Ohio, plants by promising and in factgrantingthem superseniority status upon their returning to work?Before proceeding further the Trial Examiner feels that certain important factorsshould be considered.First,the recordclearlyshows the strike was for economicreasons, andsecondly, there is no dispute that the Respondenthad the right topermanentlyreplace the strikers in such circumstances, in view of the finding ofthe Supreme Court of the UnitedStates,inN.L R.B v. Mackay Radio & TelegraphCompany,304 U.S. 333, 345-346, wherein it said-the right to protectand continue his businessby supplying places left vacant bystrikers.And he not bound to discharge those hired to fill the places ofstrikers, upon election of the latter to resume their employment, in order tocreateplacesfor them.The assurance by [the employer] to those who accepted4 SeeTamesPublishing Company, 72NLRB 676; see the Board's briefin theLewin-Mathes Company, Division of CerroDePascoCorporation,Respondent,at page 6 (foot-note 3, last sentence) ;Case No.14-CA-1917;126 NLRB 936;U.S.C.A. (7th CircuitNo. 13081-December 19, 1960). SWANRUBBER COMPANY391employment during the strike that if they so desired their places might be per=manent was not an unfair labor practice nor was it such to reinstate only somany of the strikers as there were "vacant places to be filled."As indicated above in the excerpt from the complaint, the controversy hereinstems from the, Respondent's granting of superseniority to its employees who eitherreturned to work during the strike or remained on the job regardless of the "Strikecall" by the Union. Cases involving similar situations have been before the Board andthe courts before, and,they have passed upon the legality of a policy which accordsa form of superseniority to nonstrikers or strike replacements as against strikers.5The General Counsel in his oral argument before the Trial Examiner recognizedthe seriousness of the question at issue herein, but insisted that the Respondent'sconduct was, as alleged in the complaints, violative of Section 8(a)(1) and (3) ofthe Act, regardless of the, ruling of the United States Court of Appeals for the NinthCircuit, 189 F. 2d 82, 86, in denying enforcement of the Board's Order, in thePotlatch Forests, Inc.,case, 87 NLRB 1193, of which more anon.'The Respondent on the other hand contended at the hearing and in its brief thatunder the facts found above, and set forth for the most part, in the stipulation of theparties, that the circuit court's decision in thePotlatchcase was correct and isapplicable to the disposition of the issues herein, and consequently the complaintsas amended should be dismissed in their entirety.Let us now look at thePotlatchdecision.In that case the Board had before itthe legality of an employer granting superseniority to economic strikers and foundthat such conduct was violative of Section 8(a)(1) and (3) of the Act. In theopinion of the Trial Examiner, the following excerpt from the Intermediate Reportshould be inserted below.The Trial Examiner's reasoning in this regard will beapparent below:The controlling rule was recently restated by the Board inGeneral ElectricCompany,80 NLRB 510 [23 LRRM 1094], as follows: ". . except to theextent that a striker may be replaced during an economic srtike, his employ-mentrelationship cannot otherwise be severed or impaired because of his strikeactivity."There can be no doubt, and it is now well settled, that a seniority policywhich classifies employees according to whether they had worked during astrike, or had not, to the detriment of the relative seniority standings of thesewho had not, discriminatorily and illegally impairs the employment relationshipof those who had exercised their right under the Act to engage in concertedactivities.SeeGeneral Electric Company, supra; Precision Castings Company,48 NLRB 870 [12 LRR Man. 147]; andPaper, Calmenson and Company,26NLRB 553 [6 LRR Man. 603]. And this is so regardless of whether or notthere is in existence at the time a collective bargaining agreement covering thesubject of seniority..The Act's protective provisions, safeguarding em-ployees against discrimination for having chosen to exercise their statutorilyguaranteed rights, apply independently of contract.They are no less applicablewhere the discriminatory penalty for having exercised such rights takes theform of a departure for having exercised such rights takes the form of adeparture from the order in which an employee could otherwise expect to belaid off upon an economic curtailment, than where it takes the form of anoutright discharge of an employee whose tenure of employment is not pro-tected by a contract.The Respondent refused to comply with the Board's Order and the case wastaken to the United States Court of Appeals for the Ninth Circuit for enforcement.In due course the circuit court denied enforcement of the Board's Order,N.L.R.B. V.Potlatch Forests, Inc.,189 -F. 2d 82, 86 (C.A. 9).As the Trial Examiner sees itone of the controlling factors in the circuit court's refusal to enforce the order,was the Respondent'smotivein granting superseniority to returning strikers.Thecourt based its finding on the premise that there was nosubstantial evidencebeforeit to justify a finding that the Respondent was motivated bya desiretopunishorpenalizethose who participated in the strike; and secondly, as'the Trial Examinersees it, a most compelling factor in the court's ;decision was the fact that the Com-pany hadadvocated`strike seniority'.before the strike was settled.Itmust beIn passing the Trial Examiner desires to point out that, as he interprets the above-Inserted stipulation of the parties,"outsiders"hired by the Respondent during the strike,at its Carey, Ohio, plant,wer e not granted superseniorityas an inducement to cross thepicket line and go to work in its plant. It was only given to its regular employees. 392DECISIONSOF NATIONALLABOR RELATIONS BOARDremembered that in the instant case the Respondent advocated and promised super-seniority to the employees in its Bucyrus plant on thevery first dayof the strike andat its Carey, Ohio, plant,severaldays before thestrikewas settled. In consideringthe Respondent's position we should keep in mind its amicable relations with theUnion over the years as set forth in the stipulation of the parties.6Now back to thePotlatchcase, the court concluded,upon thefacts before it that"the `discrimination' between replacements and strikers is not an unfair labor prac-tice despite a tendency to discourage union activities, because the benefit conferredupon the replacements is a benefit reasonably appropriate for the employer to con-fer in attempting to protect and continue his businessby supplying places left vacantby strikers."Following the decision of the circuit court in thePotlatchcase the Board filed apetition for certiorari with the Supreme Court of the United States which was denied.Other cases that have been before the Board involving the superseniority issueare theMathieson Chemical Corporation and/or Olin Mathieson Chemical Corpo-ration,114 NLRB 486, enfd. 232 F. 2d 158; and theCalifornia Date Growers Asso-ciation,118 NLRB 246, enfd. 259 F. 2d 587. In both of these cases the Boardhad before it questions involving superseniority, but thefacts therein differedmateriallyfrom thosefound in the Potlatchcase.Upon the fatcs before it in eachcase the Board found violations of Section 8(a)(1) and (3) of the Act. Its posi-tion in each case was sustained by the Circuit Courts of Appeals for the Fourthand Ninth Circuits, respectively. In each of the cases, both the Board and courtsstressed the importance of "motivation," in other words what was behind the em-ployer's granting of superseniority to its striking employees as an inducement fortheir abandoning aneconomicstrike and returning to work? In both of the abovecases the courts found"an unlawful motivation"behind the employer's offering ofsuperseniority to its striking employees. In theCalifornia Date Growers Associationcase,7 the court pointed out that the facts therein were different from those foundin thePotlatchcase in that in the latter case ". . . the employer made its positionas to superseniority and protection of employment tenure for non-strikers clear andopen before the termination of the strike," while in theDate Growerscase, the.employees were not informed of the change in seniority" until long after thesettlement of the strike."The court then held there was substantial evidence tosupport the Board's finding that the Respondent's adoption of the supersenioritypolicy wasmotivated by a desire to punish the strikers.The importance of "motivation" in granting superseniority to economic strikerswas again before the courts inBallas Egg Products, Inc. v. N.L.R.B.283 F. 2d 871(C.A. 6). In that case the court affirmed a Decision and Order of the Board inwhich it had found that the Respondent was motivated by antiunion considerationsin granting seniority bonuses to nonstrikers.The court said in its order:This cause has been heard and considered on the briefs and oral arguments ofthe attorneys and on the record, including the intermediate report of the trialexaminer and the decision and order of the National Labor Relations Board:From which it appears that the conclusion of the board, affirming that of thetrial examiner, was supported by substantial evidence and well grounded inlaw in holding that the petitioner's motivation in adopting, maintaining andutilizing its superseniority policy was impelled by antiunion considerations ratherthan by any economic interest of its own; and in holding that the case is con-trolled by the decisions of the courts and the labor board inN.L.R.B. vCali-fornia Date Growers Association,259 F. 2d 587, 42 LRRM 2805 (C.A. 9), af-firming 118 N.L.R.B. 246, 40 LRRM 1163; andOlinMathieson Chemical Cor-poration v. N.L.R.B.,232 F. 2d 158, 37 LRRM 2845 (C.A. 4), affirming 114N.L R.B. 486, 36 LRRM 1586.Accordingly, the decision of the National Labor Relations Board is affirmed;and its order is directed to be enforced.Upon all of the foregoing, the Trial Examiner is convinced and finds that theRespondent herein was motivated by a sincere desired to keep its plants in operationduring the strike called by the Union on or about May 9, 1960. This was particularlyobvious at its Bucyrus, Ohio, plant, where officials of the Respondent not only in-formed the employees who reported for work regardless of the "strike call" by theUnion of its superseniority policy for those who reported for work, but requestedthat they themselves spread the word amongst the striking employees. In additionSeesuprafor stipulation.7Seesuprafor citation CENTRAL FREIGHT LINES, INC.393several of the Respondent's officials walked the picket line themselves and begged the:striking employees to return to work.The record clearly shows that the Respondent's:conduct at both its Bucyrus and Carey, Ohio, plants was open and aboveboard, soxto speak.There is no substantial evidence that the Respondent was motivated by adesired to "punish" its striking employees by granting superseniority to those em--ployees who reported for work.In the circumstances discussed and described above, the Trial Examiner is con-vinced and finds the sole motivation behind the Respondent's conduct at its Bucyrus.and Carey, Ohio, plants was for legitimate economic reasons, and hence permissibleand not violative of the Act.Consequently he will recommend below that the com-plaints in Cases Nos. 8-CA-2195 and 8-CA-2208 be dismissed in their entirety..Upon the basis of the foregoing findings of fact, and upon the entire record,the Trial Examiner makes the following:CONCLUSIONS OF LAW1.Theoperations of the Respondent occur in commerce within the meaning ofSection 2(6) and(7) of the Act.2.TheUnion is alabororganization within the meaning of Section2(5) of the:Act.3.TheRespondent has not engaged in unfair labor practices as alleged in the com-plaints within the meaning of Section 8 (a) (1) and(3) of the Act.[Recommendations omitted from publication.]Central Freight Lines, Inc.andChauffeurs,Teamsters andHelpers Local Union No. 393, International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers of America,Independent and General Drivers, Warehousemen and HelpersLocal Union No.968, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,Inde--pendent and Dallas General Drivers, Warehousemen andHelpers, Local Union No.745, International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers of America,.Independent.Cases Nos. 23-CA-847, 23-CA-872, and 16-CA-1326.September 26, 1961DECISION AND ORDEROn July 12, 1960, Trial Examiner James F. Foley issued his Inter-mediate Report in the above-entitled proceedings, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom and.take certain affirmative action, as set forth in the Intermediate Re-port attached hereto.Thereafter, the Respondent filed a motion forremand or hearingde novo,lexceptions to the Intermediate Report,and a supporting brief.1 Subsequentto the hearing, Respondent in the alternative, moved to dismiss the com-plaint or to remandthe case fora hearingde novo.Respondent asserts, as grounds forItsmotion,that (1) theTrial Examiner assumedthe role of advocate throughout theproceedings as demonstratedbythe record as a whole and the Intermediate Report ;133 NLRB No. 32.